DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority (under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/248,671 filed on 02/02/2021.

Information Disclosure Statement
The information disclosure statement filed 02/02/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 06/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,966,318 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 06/28/2022.
Claim 1 is amended to include the limitations of dependent claims 4 and 5.
Claim 18 is amended to include the limitations of dependent claims 4 and 5.
Accordingly, dependent claims 4 and 5 are canceled. See below.

PROPOSED EXAMINER’S AMENDMENTS

1.       (Currently Amended)   A component carrier, comprising:
an electrically insulating layer structure having a first main surface and a second main surface;
a through hole extending through the electrically insulating layer structure between the first main surface and the second main surface;
an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole;
wherein the through hole comprises a first tapering portion extending from the first main surface, a second tapering portion extending from the second main surface, and a central substantially cylindrical section connecting the first tapering portion with the second tapering portion; and
a first electrically conductive bulk structure filling at least part of a volume above the electrically conductive bridge structure;
wherein the first electrically conductive bulk structure has a first dip with a depth of less than 15 µm from the level of the first main surface;
wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.

4.     (Cancelled)  


5.     (Cancelled)  
 

18.     (Currently Amended)   A method of manufacturing a component carrier, comprising:
forming a through hole extending between a first main surface and a second main surface of an electrically insulating layer structure;
forming an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole;
wherein the through hole comprises a first tapering portion extending from the first main surface, a second tapering portion extending from the second main surface, and a central substantially cylindrical section connecting the first tapering portion with the second tapering portion; and
filling at least part of a volume above the electrically conductive bridge structure with a first electrically conductive bulk structure,
wherein the first electrically conductive bulk structure has a first dip with a depth of less than 15 µm from the level of the first main surface;
wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.

Allowable Subject Matter
Claims 1-3, 6-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A component carrier, comprising: an electrically insulating layer structure having a first main surface and a second main surface; a through hole extending through the electrically insulating layer structure between the first main surface and the second main surface; an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole; wherein the through hole comprises a first tapering portion extending from the first main surface, a second tapering portion extending from the second main surface, and a central substantially cylindrical section connecting the first tapering portion with the second tapering portion; and a first electrically conductive bulk structure filling at least part of a volume above the electrically conductive bridge structure; wherein the first electrically conductive bulk structure has a first dip with a depth of less than 15 µm from the level of the first main surface; wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.
          Therefore, claim 1 and its dependent claims 2, 3, 6-17 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; A method of manufacturing a component carrier, comprising: forming a through hole extending between a first main surface and a second main surface of an electrically insulating layer structure; forming an electrically conductive bridge structure connecting opposing sidewalls of the electrically insulating layer structure delimiting the through hole; wherein the through hole comprises a first tapering portion extending from the first main surface, a second tapering portion extending from the second main surface, and a central substantially cylindrical section connecting the first tapering portion with the second tapering portion; and filling at least part of a volume above the electrically conductive bridge structure with a first electrically conductive bulk structure, wherein the first electrically conductive bulk structure has a first dip with a depth of less than 15 µm from the level of the first main surface; wherein the first electrically conductive bulk structure is composed of a plurality of first plating layers formed in subsequent first plating stages.
          Therefore, claim 18 and its dependent claims 19, 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847